[Cite as State v. Redelman, 2013-Ohio-657.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              CLINTON COUNTY




STATE OF OHIO,                                      :
                                                           CASE NO. CA2012-04-010
        Plaintiff-Appellee,                         :
                                                                OPINION
                                                    :            2/25/2013
   - vs -
                                                    :

TRAVIS L. REDELMAN,                                 :

        Defendant-Appellant.                        :



      CRIMINAL APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                          Case No. CRI 2011-5129



Richard W. Moyer, Clinton County Prosecuting Attorney, Susan H. Cohen, 103 East Main
Street, Wilmington, Ohio 45177, for plaintiff-appellee

Jeffrey E. Richards, 147 Miami Street, P.O. Box 536, Waynesville, Ohio 45068, for
defendant-appellant



        BRESSLER, J.

        {¶ 1} Defendant-appellant, Travis Redelman, appeals his conviction in the Clinton

County Court of Common Pleas for three counts of trafficking in drugs. For the reasons

discussed below, we affirm the decision of the trial court.

        {¶ 2} Appellant's charges stemmed from the execution of a search warrant in his

hotel room at the Holiday Inn Express in Wilmington, Ohio, on May 19, 2011. The search
                                                                    Clinton CA2012-04-010

warrant was predicated upon an affidavit filed the same day by Major Brett Prickett of the

Clinton County Sherriff's Office.

       {¶ 3} In his affidavit, Major Prickett stated that earlier that day, an undercover

police officer had purchased suspected marijuana and LSD from two known drug dealers

in the Wilmington area. During the transaction, the drug dealers told the undercover

officer that they had to get more drugs from a hotel. The drug dealers also advised the

officer that their "source" from Indiana was at the hotel.

       {¶ 4} The affidavit also stated that shortly after the drug purchase, Sergeant

Douglas Eastes observed the drug dealers' vehicle parked next to a Chevrolet Impala with

Indiana license plates at the Holiday Inn Express hotel located at 155 Holiday Drive in

Wilmington, Ohio. According to Major Prickett, Sergeant Eastes checked the Impala's

license plates with the Greensburg, Indiana Police Department, where a detective named

Bill Meyerrose indicated that appellant had ties to the vehicle's owner.           Detective

Meyerrose also stated that his department had information that appellant was involved in

drug trafficking, and that appellant had an outstanding warrant for his arrest in Indiana for

a probation violation concerning a felony drug conviction. Major Prickett averred that he

subsequently checked appellant's criminal record and discovered that appellant had

multiple prior arrests from 2002 to 2006 for possession of marijuana and other controlled

substances, as well as dealing in marijuana and cocaine.

       {¶ 5} Lastly, Major Prickett averred that a Holiday Inn Express employee had

provided officers with a hotel guest list, which showed that appellant was registered in

Room 213. Prickett stated that the hotel employee told Sergeant Eastes that he had seen

many young people going to and from appellant's hotel room.

       {¶ 6} Several hours after Major Prickett submitted his affidavit, the Clinton County

Municipal Court issued a search warrant for Room 213 of the hotel and any person found

                                              -2-
                                                                   Clinton CA2012-04-010

in the hotel room. The search warrant also covered any vehicles registered to or used by

appellant.

      {¶ 7} Later the same day, officers executed the search warrant in appellant's hotel

room, where they recovered miscellaneous pills, a brown substance, a tan powder, a

black substance, two bottles of "soy isoflavenes," loose powder, a laptop, a pipe, and

cash. During the search, Sergeant Eastes recognized one of the pills as Oxycodone.

Accordingly, the officers arrested appellant and transported him to the Clinton County jail.

Several days later, the officers submitted the other substances to the Miami Valley Crime

Laboratory for drug analysis.

      {¶ 8} On May 24, 2011, the state filed a complaint in the Clinton County Municipal

Court for one count of aggravated trafficking in drugs in violation of R.C. 2925.03(A)(2).

The complaint alleged that appellant did knowingly prepare Oxycodone, a Schedule II

controlled substance, for shipment or distribution. The trial court scheduled a preliminary

hearing on the matter for May 27, 2011, but continued the hearing at appellant's request

until June 1, 2011. On June 1, 2011, appellant appeared before the municipal court and

waived the preliminary hearing. Two days later, the case was bound over to the Clinton

County Common Pleas Court.

      {¶ 9} No further action was taken to prosecute the case until August 3, 2011,

when the Miami Valley Crime Lab issued its report identifying the other substances

recovered from appellant's hotel room as LSD, Hashish, Alprazolam, and Hydrocodone.

      {¶ 10} On August 8, 2011, the state issued a seven-count indictment against

appellant, which he received the next day. Count 1 of the indictment charged appellant

with aggravated trafficking in Oxycodone, the same charge that he faced in municipal

court. Count 6 was also related to Oxycodone. However, as a result of the Miami Valley

Crime Lab report, the state added a charge for possession of LSD, and four separate

                                            -3-
                                                                      Clinton CA2012-04-010

charges for trafficking in LSD, Hashish, Alprazolam, and Hydrocodone.

       {¶ 11} On August 9, 2011, the state filed a Motion for Speedy Trial, asking the

court to set the matter for trial prior to August 17, 2011. In a footnote, the state explained

that appellant had been incarcerated since his arrest on May 19, 2011, thus his speedy-

trial deadline was rapidly approaching.

       {¶ 12} On August 15, 2011, the trial court denied the state's request and scheduled

a jury trial for September 22, 2011. The court explained that two days was not sufficient

time to allow recently appointed defense counsel to prepare for trial, and that the court

could not fit a two-day jury trial onto its docket by then.

       {¶ 13} On August 18, 2011, defense counsel moved to dismiss the case for a

speedy-trial violation. The state filed a memorandum in opposition. Following a hearing

on the matter, the trial court granted appellant's motion as to Counts 1 and 6 relating to

the Oxycodone, but denied the motion as to the remaining charges upon finding that they

stemmed from new facts in the second indictment.

       {¶ 14} After numerous additional pretrial motions, appellant moved to suppress the

evidence obtained during the search of his hotel room. On January 23, 2012, the trial

court denied appellant's motion, and on February 6, 2012, appellant entered no contest

pleas to Counts 2, 3 and 4 of the indictment. The court dismissed Counts 5 and 7 and

sentenced appellant to 30 months in prison.

       {¶ 15} Appellant timely appeals, raising two assignments of error for review.

       {¶ 16} Assignment of Error No. 1:

       {¶ 17} THE TRIAL COURT ERRED BY FAILING TO DISMISS ALL COUNTS OF

THE INDICTMENT FOR FAILURE TO PROSECUTE APPELLANT WITHIN HIS

STATUTORY AND CONSTITUTIONAL SPEEDY TRIAL TIME.

       {¶ 18} Appellant first argues that the trial court erred in failing to dismiss Counts 2,

                                               -4-
                                                                    Clinton CA2012-04-010

3, 4, 5 and 7, because the state failed to bring the case to trial within the statutorily

prescribed time period under R.C. 2945.71.

      {¶ 19} Appellate review of speedy-trial issues involves a mixed question of law and

fact. State v. Nelson, 12th Dist. No. CA2007-11-046, 2009-Ohio-555, ¶ 3, citing State v.

High, 143 Ohio App.3d 232, 242 (7th Dist.2001).         A reviewing court must give due

deference to the trial court's findings of fact if they are supported by competent, credible

evidence, but will independently review whether the trial court correctly applied the law to

the facts of the case. State v. Davenport, 12th Dist. No. CA2005-01-005, 2005-Ohio-

6686, ¶ 8.

      {¶ 20} Ohio recognizes both a constitutional and a statutory right to a speedy trial.

Section 10, Article I of the Ohio Constitution; Sixth and Fourteenth Amendments to the

United States Constitution. Ohio enacted R.C. 2945.71 to 2945.73 to provide specific

time requirements for the state to bring a defendant to trial. State v. Baker, 78 Ohio St.3d

108, 110 (1997). Courts must strictly construe these statutes against the state. Nelson,

2009-Ohio-555 at ¶ 4, citing Brecksville v. Cook, 75 Ohio St.3d 53, 57 (1996).

      {¶ 21} According to R.C. 2945.71(C)(2), a person against whom a felony charge is

pending must be brought to trial within 270 days from the date of his arrest, not including

the actual date of his arrest. R.C. 2945.71(E) provides that when a defendant is held in

jail in lieu of bail on the pending charge, each day shall be counted as three days.

      {¶ 22} R.C. 2945.72 provides circumstances that extend or toll the time within

which a defendant must be brought to trial. State v. Blackburn, 118 Ohio St.3d 163, 2008-

Ohio-1823, ¶ 17. R.C. 2945.72 states, in pertinent part, that the time within which an

accused must be brought to trial may be extended by: "(H) The period of any continuance

granted on the accused's own motion, and the period of any reasonable continuance

granted other than upon the accused's own motion."

                                             -5-
                                                                      Clinton CA2012-04-010

      {¶ 23} According to the record, appellant was arrested on May 19, 2011 and was

held in jail in lieu of bail from that day onward. On May 24, 2011, the state filed a

complaint in the municipal court, alleging aggravated trafficking in Oxycodone. Then, on

August 8, 2011, the state returned the seven-count indictment against appellant, and the

next day, the state moved the court to conduct a jury trial prior to August 17, 2011. On

August 15, 2011, the court denied the state's motion and scheduled a trial for September

22, 2011, which was the "first and next reasonably available date on the Court's docket * *

*." The court explained,

             A first hearing to respond to the Indictment was conducted on
             August 10, 2011. Counsel was appointed to represent
             Defendant; Defendant entered a plea of "not guilty" to all
             charges; and, a first pre-trial hearing was scheduled for this
             date and time. * * *.

             Defense counsel just received discovery of this date. While
             the court can "set the within criminal action for trial prior to the
             17th day of August, 2011" as requested by the state of Ohio,
             the Court cannot bring the Defendant to trial and conduct a
             jury trial prior to August 17, 2011. Nor would it expect defense
             counsel to be prepared to conduct a jury trial tomorrow.

(Emphasis sic.)

      {¶ 24} It has often been held that scheduling conflicts, crowded dockets, or the lack

of an available courtroom, are reasonable bases necessitating a continuance under R.C.

2945.72(H). See State v. Lee, 48 Ohio St.2d 208, 210 (1976); State v. Noble, 12th Dist.

No. CA2007-03-008, 2008-Ohio-355, ¶ 11.            Ohio courts have also found that it is

reasonable for a court to continue the matter to give recently appointed defense counsel

time to prepare for trial.   See State v. Mcrae, 55 Ohio St.2d 149 (1978) (47-day

continuance, granted to give recently appointed defense counsel time to prepare for trial,

was reasonable).

      {¶ 25} In order for a continuance to fall within the ambit of R.C. 2945.72(H), the trial


                                             -6-
                                                                      Clinton CA2012-04-010

court must: (1) record the continuance through its journal entry prior to the expiration of

the speedy trial requirements; (2) identify the party to be charged with the continuance;

and (3) briefly indicate the reasons requiring the continuance. Noble at ¶ 15. However,

where the reasonableness, i.e., the length, of the continuance is seriously questioned,

mere judgment entries alone, reflecting the reason for the delay, are insufficient and the

record must support the delay. State v. Richardson, 12th Dist. No. CA86-07-108, 1987

WL 6705, *4 (Feb. 17, 1987); State v. Wentworth, 54 Ohio St.2d 171, 175 (1978).

       {¶ 26} Since the extension in this case was entered prior to the expiration of the

90-day speedy-trial period on August 17, 2011, and the reasons for the delay, i.e., the

court's crowded docket and the considerable strain on the defense's ability to prepare for

trial on the newly issued charges, were enumerated in the journal entry, we find that the

39-day continuance from August 15, 2011, until September 22, 2011, was facially

reasonable.     Since the reasonableness of the continuance cannot be seriously

questioned, we conclude that the trial court's entry was sufficient to support the sua

sponte delay pursuant to R.C. 2945.72(H). See, e.g., State v. Nottingham, 7th Dist. No.

05 BE 39, 2007-Ohio-3040 (74-day continuance by court reasonable); State v. Webb, 4th

Dist. No. 01CA32, 2002-Ohio-3552 (64-day continuance by court reasonable).

       {¶ 27} In addition to this tolling event, we find that there were other events between

August 2011 and February 2012 that tolled the speedy-trial time, so as to avoid a violation

of appellant's statutory speedy-trial rights. Shortly after ordering the continuance, the trial

court issued a decision denying appellant's motion to dismiss on speedy-trial grounds,

which explained that the state could pursue Counts 2, 3, 4, 5 and 7 because they were

entitled to their own speedy-trial timetable under State v. Baker, 78 Ohio St.3d 108

(1997).   In Baker, the Supreme Court of Ohio held that, in cases involving multiple

indictments, "subsequent charges against an accused would be subject to the same

                                              -7-
                                                                   Clinton CA2012-04-010

speedy trial constraints as the original charges, if the additional charges arose from the

same facts as the first indictment." Id. at 110, citing State v. Adams, 43 Ohio St.3d 67

(1989). However, the Court held that where subsequent charges arise from new and

additional facts, unknown at the time of the original arrest, the state is not bound to the

speedy-trial timetable of the original arrest and may be afforded a new speedy-trial period.

Id. at 111-112. See also Davenport, 2005-Ohio-6686 at ¶ 12.

        {¶ 28} Here, appellant was arrested on May 19, 2011 and formally charged with

aggravated trafficking in Oxycodone on May 24, 2011. During the hearing on appellant's

motion to dismiss, Sergeant Eastes, the arresting officer, explained that he arrested

appellant after he identified one of the pills as Oxycodone using the internet in the hotel

room.    However, Sergeant Eastes testified that he could not identify the remaining

substances, and that until the Miami Valley Crime Laboratory analyzed the materials, the

sheriff's office would not know what they were. When the police obtained the lab report

on August 3, 2011, they immediately turned it over to the state. On August 8, 2011, the

state returned the seven-count indictment, charging appellant with aggravated trafficking

in Oxycodone (Count 1), trafficking in LSD (Count 2), trafficking in Hashish (Count 3),

trafficking in Alprazolam (Count 4), trafficking in Hydrocodone (Count 5), aggravated

possession of Oxycodone (Count 6), and possession of LSD (Count 7).               Appellant

received a copy of the indictment on August 9, 2011.

        {¶ 29} Following the hearing, the trial court dismissed Counts 1 and 6 on speedy-

trial grounds, explaining that the facts supporting the charges involving Oxycodone were

clearly known to the state at the time of appellant's arrest. However, the court found that

Counts 2, 3, 4, 5 and 7 were the result of facts unknown at the time of appellant's arrest,

namely, the information in the Miami Valley Crime Lab report. Thus, the court held that

the speedy-trial timetable of the initial complaint did not apply, and denied appellant's

                                            -8-
                                                                              Clinton CA2012-04-010

motion to dismiss.

       {¶ 30} We agree with the trial court's findings. Appellant's May 19, 2011 arrest and

the municipal court complaint were based solely on Sergeant Eastes' positive

identification of Oxycodone in the hotel room. Conversely, Counts 2, 3, 4, 5 and 7 of the

second indictment were the result of the new information in the Miami Valley Crime Lab

report, which positively identified the remaining narcotics recovered during the search. As

the lab report was not available to the state at the time of appellant's arrest, the rule

announced in Baker applies, and the state was not subject to the speedy-trial timetable

applicable to the initial complaint. We also agree with the trial court's holding that the

speedy-trial time clock for Counts 2, 3, 4, 5 and 7 began to run when appellant received a

copy of the indictment on August 9, 2011. See State v. Riley, 162 Ohio App.3d 730,

2005-Ohio-4337, ¶ 36 (12th Dist.). The record shows that the majority of the delay since

that date was chargeable to appellant, due to his requests for discovery and a bill of

particulars, his motion to suppress, and his numerous motions for continuances, and that

the delay chargeable to the state was less than 90 days. R.C. 2945.72.

       {¶ 31} As an aside, we are well aware of appellant's position that the lab results

were not new facts for the purposes of Baker because the officers could have used the

internet to identify the other substances in the hotel room. While some drugs may, in fact,

be more easily recognized in the field, given the diversity and sheer number of items

recovered by the officers in this case, we cannot say that the operative facts supporting

the drug charges in the second indictment were present at the time of appellant's arrest.1

       {¶ 32} We are also aware of appellant's contention that the lab results cannot

1. The Miami Valley Crime Lab received the following substances for analysis: one plastic bag containing
"brown powder," one plastic bag containing a "sticky brown substance," one plastic bag containing "one
sheet of paper divided into 100 squares," three yellow tablets marked "V/36 01," seven blue tablets marked
"GG 258," four white tablets marked "MYLAN A4," seven blue tablets marked "A 215," one green tablet
marked "WATSON 503," 12.5 green tablets marked "V/48 11," one white tablet marked "WATSON 932," two
white tablets marked "IP 109," and one blue tablet marked "GG 258."
                                                   -9-
                                                                     Clinton CA2012-04-010

constitute new facts because the officers already suspected that the substances

recovered were drugs on the day of the arrest, as indicated by Major Prickett's affidavit in

support of the search warrant, which stated that on May 19, 2011, the undercover officer

had purchased "green vegetation, which appeared to be marijuana [and] * * * blotter

paper, which appeared to contain LSD." However, Ohio courts have held that although an

arresting officer may have suspected a certain type of contraband at the time of the arrest,

a subsequent laboratory report confirming those suspicions was nevertheless an

additional fact not known to the state at the time the original charges were filed.

(Emphasis added.) State v. Brown, 10th Dist. No. 12AP-292, 2012-Ohio-5903, ¶ 13. See

also State v. Clark, 11th Dist. Nos. 2001-P-0031, 2001-P-0033, 2001-P-0034, 2001-P-

0057, 2001-P-0058, 2004-Ohio-334, ¶ 73 (finding that although the state "may have had a

good idea that the substance [seized] was cocaine prior to the analysis date, they did not

know for sure until the substance was analyzed," thus, subsequent drug charges did not

violate defendant's speedy-trial rights); State v. Armstrong, 9th Dist. No. 03CA0064-M,

2004-Ohio-726.

       {¶ 33} Upon review, we find that, based upon the calculation of days from August

9, 2011, including the tolling periods attributable to appellant, the statutory time limit for

Counts 2, 3, 4, 5 and 7 under R.C. 2945.71 had not expired.                R.C. 2945.72(H).

Additionally, we find that appellant's constitutional speedy-trial rights were not violated.

Pursuant to the rule in Barker v. Wingo, 407 U.S. 514, 530, 92 S.Ct. 2182 (1972), we

must balance four factors in determining whether a violation occurred: the length of the

delay, the reason for the delay, appellant's assertion of his right, and prejudice to

appellant. Id. Even if, for the sake of argument only, we were to assume that the time

period in this case was overly long, on balance, the other factors in the case weigh

against a finding that appellant's constitutional speedy-trial rights were violated.       As

                                            - 10 -
                                                                      Clinton CA2012-04-010

discussed above, the reasons for the delay were largely attributable to the defense, and

appellant was not prejudiced by the delay, as trial counsel sought the extra time for

discovery, pretrial motions, and trial preparation.

       {¶ 34} In sum, neither appellant's statutory right to a speedy trial nor his

constitutional right to a speedy trial was violated in this case. Accordingly, appellant's first

assignment of error is overruled.

       {¶ 35} Assignment of Error No. 2:

       {¶ 36} THE TRIAL COURT ERRED BY FAILING TO GRANT APPELLANT'S

MOTION TO SUPPRESS THE RESULTS OF THE SEARCH.

       {¶ 37} In his second assignment of error, appellant claims that the trial court erred

in denying his motion to suppress the evidence seized from his hotel room. Specifically,

appellant maintains that the search warrant was not based on probable cause.

       {¶ 38} In determining the sufficiency of probable cause in an affidavit submitted in

support of a search warrant, the task of the issuing judge or magistrate is simply to make

a practical, common-sense decision whether, given all the circumstances set forth in the

affidavit before him, including the veracity and basis of knowledge of persons supplying

hearsay information, there is a fair probability that contraband or evidence of a crime will

be found in a particular place. State v. Prater, 12th Dist. No. CA2001-12-114, 2002-Ohio-

4487, ¶ 4, citing State v. George, 45 Ohio St.3d 325 (1989), paragraph one of the

syllabus. See also Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317 (1983).

       {¶ 39} Neither a trial court nor an appellate court should substitute its judgment for

that of the issuing judge or magistrate by conducting a de novo determination as to

whether the affidavit contains sufficient probable cause upon which that court would issue

the search warrant. Prater at ¶ 5. The duty of a reviewing court is simply to ensure that

the issuing judge had a substantial basis for concluding that probable cause existed. Id.

                                             - 11 -
                                                                    Clinton CA2012-04-010

Trial and appellate courts should accord great deference to the issuing judge's

determination of probable cause, and doubtful or marginal cases in this area should be

resolved in favor of upholding the warrant. George, 45 Ohio St.3d at paragraph two of the

syllabus.

       {¶ 40} In his motion to suppress, appellant argued that Major Prickett's affidavit

was insufficient to support the issuance of the warrant, because it failed to provide a

substantial basis for crediting the hearsay it contained.

       {¶ 41} With regard to hearsay information, we note that while it is desirable to have

the affiant provide as much information as possible from his own knowledge, practical

considerations often require the affiant to rely on hearsay information and/or information

provided by other sources. State v. Young, 12th Dist. No. CA2005-08-074, 2006-Ohio-

1784, ¶ 21. The basis of knowledge and the veracity of the person supplying hearsay

information are circumstances that must be considered in determining the value of the

information and whether probable cause exists. George, 45 Ohio St.3d at 329; State v.

Taylor, 82 Ohio App.3d 434, 442 (2nd Dist.1992). The fact that the affiant's knowledge

may be the result of double or multiple levels of hearsay does not, per se, invalidate the

resulting search warrant. Prater, 2002-Ohio-4487 at ¶ 7, citing State v. Jones, 1st Dist.

No. C-840767, 1985 WL 11472 (Sept. 18, 1985).

       {¶ 42} As in Prater, much of the information provided to Major Prickett from the

undercover police officer actually came from the drug dealers, who acted as third-party

informants.    Additionally, Major Prickett received information from Detective Bill

Meyerrose from Indiana, as well as a hotel employee.          Major Prickett did not state

explicitly that the informants were reliable, nor did he provide the basis of the informants'

knowledge. However, indicia of veracity or reliability of an informant's statements can

also be provided through independent police investigation. In Gates, the United States

                                             - 12 -
                                                                       Clinton CA2012-04-010

Supreme Court acknowledged that its decisions applying the totality-of-the-circumstances

analysis "have consistently recognized the value of corroboration of details of an

informant's tip by independent police work." Gates, 462 U.S. at 241. See also State v.

Nunez, 180 Ohio App.3d 189, 2008-Ohio-6806, ¶ 20 (6th Dist.). Further, "[o]bservations

of fellow law enforcement officers are plainly a reliable basis for a warrant applied for by

one of their number." Young, 2006-Ohio-1784 at ¶ 21.

       {¶ 43} Here, Major Prickett stated in his affidavit that shortly after the undercover

officer purchased the suspected drugs, Sergeant Eastes personally observed the drug

dealers' vehicle parked next to a car with Indiana license plates at the Holiday Inn Express

in Wilmington, Ohio. The affidavit also stated that the officers obtained a Holiday Inn

Express guest list, which showed that appellant was registered in Room 213.             This

information clearly corroborated the drug dealers' statements that they were headed

toward a hotel where their "source" from Indiana was located, as well as the hotel

employee's statement that he had seen heavy foot traffic going to and from appellant's

room. Additionally, Major Prickett had personal knowledge of appellant's extensive arrest

record, which supported the statements from the Indiana police that appellant was

involved in drug trafficking, and that he had an outstanding arrest warrant for a probation

violation concerning a felony conviction for delivery of cocaine.

       {¶ 44} Further, contrary to appellant's opinion, the affidavit was not lacking in

specificity as to the hotel where appellant was staying, nor would it have supported the

"search of any hotel room that had an Indiana plate in the parking lot." The affidavit

specifically identified Room 213 at the Holiday Inn Express located at "155 Holiday Drive,

Wilmington, Clinton County, Ohio" as the area subject to the search. Thus, we disagree

with appellant's argument that the affidavit was lacking in sufficient specificity.

       {¶ 45} In sum, while separately, the informants' hearsay statements would have

                                              - 13 -
                                                                      Clinton CA2012-04-010

been insufficient to support a probable cause determination, the collective totality of the

information was relevant to the judge's determination of probable cause. The additional

facts asserted by Major Prickett were observed by fellow police officers just hours before

applying for the search warrant, and they were sufficiently detailed to support a fair

probability that evidence or contraband related to criminal activity would be found in

appellant's hotel room. Based upon the foregoing, and keeping in mind the preference to

be accorded to warrants in doubtful or marginal cases, we conclude that Major Prickett's

affidavit contained sufficient information to support a finding of probable cause to issue

the warrant.

       {¶ 46} However, even if Major Prickett's affidavit did not provide a basis for finding

that there was probable cause, we would nevertheless be compelled to uphold this search

based upon the "good faith exception" to the exclusionary rule. Under the good faith

exception, we are to uphold searches executed pursuant to insufficient warrants where

police officers objectively and reasonably relied on a neutral and detached judge's

determination that probable cause existed. United States v. Leon, 468 U.S. 897, 104

S.Ct. 3405 (1984); State v. Wilmoth, 22 Ohio St.3d 251 (1986).

       {¶ 47} While appellant argues to the contrary, we cannot say that the warrant was

"so lacking in indicia of probable cause as to render official belief in its existence entirely

unreasonable," or that the warrant was facially deficient. Leon at paragraph 1(e) of the

syllabus. See also George, 45 Ohio St.3d at 331; State v. Sharp, 109 Ohio App.3d 757

(12th Dist.1996); Young, 2006-Ohio-1784.

       {¶ 48} Therefore, we find that the trial court did not err in denying the motion to

suppress the evidence found in appellant's hotel room. Appellant's second assignment of

error is overruled.

       {¶ 49} Judgment affirmed.

                                             - 14 -
                                                                    Clinton CA2012-04-010


      HENDRICKSON, P.J., and RINGLAND, J., concur.



       Bressler, J., retired, of the Twelfth Appellate District, sitting by assignment of the
Chief Justice, pursuant to Section 6(C), Article IV of the Ohio Constitution.




                                            - 15 -